MEMORANDUM **
Hector Ceja Barajas appeals from his 135-month sentence imposed following a guilty plea to conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Brown, 425 F.3d 681, 682 (9th Cir.2005) (per curiam) (where plea agreement contained a waiver of the defendant’s right to appeal, the defendant’s claims on appeal, including his claim that the district court abused its discretion in denying a sentencing continuance, were precluded by waiver).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.